Title: To James Madison from William Prentiss, 7 March 1817
From: Prentiss, William
To: Madison, James


SirCity of Washington, March 7th. 1817
I take the Liberty of enclosing you a prospectus of a Reading Room for the Metropolis of the Union upon an improved plan, and respectfully to solicit your patronage for the Institution.
From the countenace at present shewn to the undertaking, the establishment promises soon to be in a prosperous condition.
In retirement from public life—I pray you may enjoy health, with the pleasing consolation of having faithfully discharged your duty to our beloved country—yours with great respect
Wm Prentiss
